Case 3:18-cv-01587-JD Document 77-13 Filed 02/26/19 Page 1 of 4




                    Exhibit L
Case
 Case3:18-cv-01587-JD
      3:18-cv-01587-JD Document
                        Document77-13 Filed03/23/18
                                 6-5 Filed  02/26/19 Page
                                                      Page22ofof44
Case
 Case3:18-cv-01587-JD
      3:18-cv-01587-JD Document
                        Document77-13 Filed03/23/18
                                 6-5 Filed  02/26/19 Page
                                                      Page33ofof44
Case
 Case3:18-cv-01587-JD
      3:18-cv-01587-JD Document
                        Document77-13 Filed03/23/18
                                 6-5 Filed  02/26/19 Page
                                                      Page44ofof44
